 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD C. EVERETT,                                No. 2:18-cv-01894 CKD P
12                       Plaintiff,
13            v.                                         ORDER AND
14    C.D.C.R.,                                          FINDINGS AND RECOMMENDATIONS
15                       Defendant.
16

17          Plaintiff is a California prisoner proceeding pro se and in forma pauperis in this civil

18   rights action filed pursuant to 42 U.S.C. § 1983. Currently before the court is plaintiff’s first

19   amended complaint. ECF No. 23.

20          I.      Screening Standard

21          The court is required to screen complaints brought by prisoners seeking relief against a

22   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

23   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are

24   “frivolous, malicious, or fail[ ] to state a claim upon which relief may be granted,” or that “seek[ ]

25   monetary relief from a defendant who is immune from such relief.” 28 U.S.C. § 1915A(b).

26          II.     First Amended Complaint

27          In the amended complaint, plaintiff names Dr. Patterson, a psychologist at New Folsom

28   State Prison, as the sole defendant. ECF No. 21 at 2. He alleges that on “4/3/2018 at 10:45 a.m.”
                                                        1
 1   and “4/10/2018 at 11:00 a.m.” defendant Dr. Patterson verbally abused plaintiff by trying to

 2   convince him that “it is o.k. to be with a homosexual.” ECF No. 21 at 3. Plaintiff further alleges

 3   that defendant Dr. Patterson was trying to hook him up with a Psychiatric Technician at the prison

 4   by the name of Bonnie who is a transgender man. Id. at 5. According to the allegations in the

 5   amended complaint, defendant Dr. Patterson had “Mr. Bonnie” talk to plaintiff “in a very sexy

 6   way….” Id. This made plaintiff feel depressed and suicidal and on May 1, 2018 plaintiff put his

 7   own human waste all over his face. Id. at 5-6. As a remedy, plaintiff “would like Dr. Patterson to

 8   be removed from his position and from the mental health program” at CSP-Sacramento. Id. at 4.

 9          III.    Analysis

10          The allegations in the first amended complaint are against the exact same defendant and

11   allege the exact same conduct as plaintiff’s complaint in Everett v. Patterson, 2:18-cv-01082

12   CKD P (E.D. Cal. 2018), which was filed before the present civil rights action. However,

13   plaintiff does not have the right to file two separate actions “involving the same subject matter at

14   the same time in the same court and against the same defendant.” Adams v. Cal. Dep’t of Health

15   Services, 487 F.3d 684, 688 (9th Cir. 2007) (citations omitted), overruled on other grounds by

16   Taylor v. Sturgell, 553 U.S. 880, 904 (2008). In order to determine whether a second action is

17   duplicative of an earlier-filed action, the court must “examine whether the causes of action and

18   relief sought, as well as the parties or privies to the action, are the same.” Id. at 688-89 (citations

19   omitted). In this case, the causes of action and relief sought are nearly verbatim to those in

20   plaintiff’s earlier-filed civil rights lawsuit. In both cases, the only named defendant is Dr.
21   Patterson. For all these reasons, the undersigned concludes that this case is duplicative of the

22   earlier-filed civil rights action and should be dismissed.

23          IV.     Plain Language Summary for Pro Se Litigant

24          Since plaintiff is acting as his own attorney in this case, the court wants to make sure that

25   this order is understood. The following information is meant to explain this order in plain English

26   and is not intended as legal advice.
27          The court has read the allegations in your first amended complaint and is recommending

28   that it be dismissed because your allegations are the same as another pending civil rights case that
                                                         2
 1   you filed. If this recommendation is accepted by the district court judge assigned to your case,

 2   this case will not proceed any further and this civil action will be closed.

 3           In accordance with the above, IT IS HEREBY ORDERED that the Clerk of Court

 4   randomly assign this matter to a district court judge.

 5           IT IS FURTHER RECOMMENDED that:

 6           1. Plaintiff’s first amended complaint (ECF No. 21) be dismissed as duplicative; and,

 7           2. The Clerk of Court be directed to close this case.

 8           These findings and recommendations are submitted to the United States District Judge

 9   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

10   after being served with these findings and recommendations, any party may file written

11   objections with the court and serve a copy on all parties. Such a document should be captioned

12   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

13   objections shall be served and filed within fourteen days after service of the objections. The

14   parties are advised that failure to file objections within the specified time may waive the right to

15   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

16   Dated: March 25, 2019
                                                       _____________________________________
17
                                                       CAROLYN K. DELANEY
18                                                     UNITED STATES MAGISTRATE JUDGE

19

20
21

22

23

24   12/ever1894.screening.docx

25

26
27

28
                                                        3
